Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 1 of 16 Page ID #:1196




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




      B.Q., a minor, by and through  CV 18-10205 DSF (DFMx)
      his Guardian ad Litem, Carolyn
      Rodriguez-Q.,                  Order re Defendants’ Motions
            Plaintiff,               to Dismiss and Motions to
                                     Strike (Dkts. 44, 45, 46, 47)
                       v.

      ALEXANDER DEKOK, et al.,
          Defendants.



       Defendants Alexander Dekok, Dr. Stephen Bluestein, and
     Tonya Brunett move to dismiss Plaintiff B.Q.’s Second Amended
     Complaint. The Court deems this matter appropriate for decision
     without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

                           I. Factual Allegations

       Plaintiff, a practicing Muslim, was a seventh-grade student at
     Mesa Elementary School, part of the Mesa Union School District
     (MUSD), during the 2017-18 school year. Dkt. 41, Second Am.
     Compl. (SAC), ¶¶ 15, 16.

        Dekok taught Plaintiff’s seventh-grade social studies class.
     Id. ¶ 18. Dekok did not address Plaintiff by his legal name during
     class, instead calling him “Bill.” Id.

        Around September 2017, a student shouted “Allahu Akbar” at
     Plaintiff in between classes. Id. ¶ 19. Plaintiff’s parents reported
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 2 of 16 Page ID #:1197




     the incident to the school. Id. About two weeks later, Dr.
     Bluestein, the Mesa Elementary School principal, spoke to the
     offending student and reported to Plaintiff’s parents that he
     sincerely believed the student did not remember the incident.
     Id. ¶¶ 20-21.

        On October 24, 2017, Dekok gave his seventh-grade students
     (including Plaintiff) a worksheet that contained various false
     statements about Sharia law and Islamic practices. Id. ¶ 24. The
     worksheet used material obtained from a website titled
     “billionbibles.org,” and included false statements such as: “a man
     can marry an infant girl and consummate the marriage when she
     is 9 years old,” and “a woman or girl who alleges rape without
     producing 4 male witnesses is guilty of adultery.” Id. ¶¶ 25-26;
     id., Ex. A. 1 The worksheet makes repeated references to rape.
     Id. ¶ 27. The back of the worksheet asks students to compare the
     culture depicted on the worksheet to American culture. Id. ¶ 29. 2
     During this lesson, Dekok also showed two YouTube videos with
     images of Muslims engaged in violent behavior, including fighting
     with guns, and whipping and enslaving each other with chains.
     Id. ¶ 30. Plaintiff was extremely upset by the lesson, id. ¶ 38 and
     remained absent from school after October 24 because of the
     lesson and the failure to resolve the incident, id. ¶ 48. He was
     unable to attend Dekok’s classes due to his fear that Dekok hated
     Muslims and might harm him. Id. ¶¶ 48, 112.

       On October 26, 2017, the Council on American-Islamic
     Relations-Los Angeles (CAIR-LA) filed a Uniform Complaint on
     behalf of Plaintiff. Id. ¶ 44. On October 30, 2017, Plaintiff’s

     1Although the SAC refers to various “Attachments,” the Court will refer to
     them as Exhibits.
     2 Exhibit A to the SAC actually states: “Compare these ideas to the
     laws/cultures you are used to.”



                                           2
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 3 of 16 Page ID #:1198




     mother informed Bluestein that multiple students had asked
     Plaintiff whether he was a Muslim, and that a student had
     “interfered” with his lunchbox. Id. ¶ 49.

        Plaintiff returned to school on November 1, 2017, with the
     accommodation that he would not have to attend Dekok’s social
     studies and language arts classes until an investigation—which
     was expected to take a couple of days—was completed. Id. ¶ 51.
     No other option was provided. Id. ¶ 51. During these class times,
     Plaintiff remained in the library. Id. ¶ 52. Beginning November
     13, 2017, Plaintiff was provided with a tutor who was an
     unaccredited college student. Id. ¶ 61. At some point, Bluestein
     asked whether Plaintiff would return to Dekok’s language arts
     class. Plaintiff felt pressured and agreed. Id. ¶¶ 52, 54, 55.3 But
     after conferring with his parents, Plaintiff decided to remain in
     the library during both classes. Id. ¶ 55.

        On December 22, 2017, MUSD issued a Written Report of
     Findings and Decision. Id. ¶ 73. Brunett, a member of the school
     district’s Board, voted to reject the Uniform Complaint. Id. ¶ 70.
     Although she was a Board member, Plaintiff’s mother was not
     involved in any Board discussions pertaining to this incident and
     was asked to recuse herself from the vote. Id. ¶¶ 65, 68. At the
     December Board meeting, in response to a visitor saying “Happy
     Holidays,” Brunett said: “Around here, we say Merry Christmas”
     and kept her back turned to Plaintiff’s mother for the entire Board
     meeting. Id. ¶¶ 66, 67.

        In January 2018, CAIR-LA appealed MUSD’s investigative
     findings to the California Department of Education (CDE).
     Id. ¶ 124. On March 5, 2018, the CDE issued a decision granting

     3It is not clear from the allegations whether Plaintiff actually attended
     Dekok’s language arts class, or merely agreed to attend the class the next
     day.



                                           3
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 4 of 16 Page ID #:1199




     the appeal, finding MUSD’s conclusion that it did not discriminate
     based on religion was “not consistent with law pursuant to 5CCR,
     Section 4633(e).” Id. ¶ 132; id., Ex. W. The CDE also concluded
     that Dekok’s lesson constituted discrimination based on religion in
     violation of California Education Code §§ 220 and 51500.
     Id. ¶¶ 134-35.

       Plaintiff has since left Mesa Elementary School. Id. ¶ 126.
     Both Bluestein and Dekok have been terminated from Mesa
     Elementary School. Id. ¶¶ 130-31.

                             II. Legal Standard

        Rule 12(b)(6) allows an attack on the pleadings for failure to
     state a claim on which relief can be granted. “[W]hen ruling on a
     defendant’s motion to dismiss, a judge must accept as true all of
     the factual allegations contained in the complaint.” Erickson v.
     Pardus, 551 U.S. 89, 94 (2007) (per curiam). However, a court is
     “not bound to accept as true a legal conclusion couched as a
     factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
     (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
     “Nor does a complaint suffice if it tenders ‘naked assertion[s]’
     devoid of ‘further factual enhancement.’” Id. (quoting Twombly,
     550 U.S. at 557) (alteration in original) (citation omitted). A
     complaint must “state a claim to relief that is plausible on its
     face.” Twombly, 550 U.S. at 570. This means that the complaint
     must plead “factual content that allows the court to draw the
     reasonable inference that the defendant is liable for the
     misconduct alleged.” Iqbal, 556 U.S. at 678. There must be
     “sufficient allegations of underlying facts to give fair notice and to
     enable the opposing party to defend itself effectively . . . and
     factual allegations that are taken as true must plausibly suggest
     an entitlement to relief, such that it is not unfair to require the
     opposing party to be subjected to the expense of discovery and



                                       4
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 5 of 16 Page ID #:1200




     continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
     2011).

        Ruling on a motion to dismiss will be “a context-specific task
     that requires the reviewing court to draw on its judicial experience
     and common sense. But where the well-pleaded facts do not
     permit the court to infer more than the mere possibility of
     misconduct, the complaint has alleged—but it has not ‘show[n]’—
     ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679
     (alteration in original) (citation omitted) (quoting Fed. R. Civ. P.
     8(a)(2)).

        As a general rule, leave to amend a complaint that has been
     dismissed should be freely granted. Fed. R. Civ. P. 15(a).
     However, leave to amend may be denied when “the court
     determines that the allegation of other facts consistent with the
     challenged pleading could not possibly cure the deficiency.”
     Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393,
     1401 (9th Cir. 1986).

                               III. Discussion

       Plaintiff brings individual capacity causes of action under 42
     U.S.C. § 1983 against each Defendant for violations of the First
     Amendment’s Establishment Clause and the Fourteenth
     Amendment’s Equal Protection Clause.

     A.    Plaintiff’s State-Created Danger Claim (Third Cause
           of Action)

        Plaintiff brings a cause of action for “Deliberate Indifference of
     State-Created Danger” under the Equal Protection Clause. See
     SAC ¶¶ 185-200. Plaintiff’s oppositions to the motions to dismiss
     cite cases discussing the Fourteenth Amendment’s state-created
     danger doctrine. In certain circumstances, this doctrine permits a
     claim for a violation of the Due Process Clause, not the Equal


                                       5
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 6 of 16 Page ID #:1201




     Protection Clause. See, e.g., Pauluk v. Savage, 836 F.3d 1117,
     1122 (9th Cir. 2016). That Plaintiff brings his claim on equal
     protection grounds, see SAC ¶ 197, is itself grounds for dismissal.

        Even if the Court were to evaluate the claim under the Due
     Process Clause, Plaintiff fails to state a claim against Dekok or
     Bluestein. “Under the state-created danger doctrine, a state actor
     can be held liable for failing to protect a person’s interest in his
     personal security or bodily integrity when the state actor
     affirmatively and with deliberate indifference placed that person
     in danger.” Id. (emphasis added). The doctrine holds state actors
     liable “for their roles in creating or exposing individuals to danger
     they otherwise would not have faced.” Id. (quoting Kennedy v.
     City of Ridgefield, 439 F.3d 1055, 1062 (9th Cir. 2006)).

        Plaintiff alleges that Dekok’s October 24 lesson created a
     hostile learning environment. SAC ¶ 187. He additionally argues
     that Bluestein and Brunett failed to sufficiently remedy the
     situation. Id. ¶¶ 191-94.

        The state-created danger doctrine is narrow and the Court
     declines to extend the concept of “personal security or bodily
     integrity,” see, e.g., Pauluk, 836 F.3d at 1122, to include the
     hostile learning environment allegedly created by Dekok’s lecture.
     There is no indication that Plaintiff’s “personal security or bodily
     integrity” was ever threatened. 4 In addition, Plaintiff’s
     allegations that Bluestein failed to remedy the situation quickly


     4Plaintiff argues that he was psychologically harmed by the incident. He
     alleges he “felt personally attacked by DEKOK’S teachings on Islam” and
     thought Dekok hated all Muslims, including Plaintiff. SAC ¶ 47. Plaintiff
     also alleges that other students had asked him “whether it was true he was a
     Muslim” and that a student “had interfered with his lunchbox,” which caused
     him an intense feeling of isolation. Id. ¶ 49. These are not the types of state-
     created dangers to which this doctrine has been found to apply.



                                            6
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 7 of 16 Page ID #:1202




     enough do not constitute an affirmative act under this doctrine.
     See Stiles ex rel. D.S. v. Grainger County, 819 F.3d 834, 854-55
     (6th Cir. 2016) (citing Morrow v. Balaski, 719 F.3d 160, 178 (3d
     Cir. 2013) (en banc) and other cases). Even “affirmatively
     returning a victim to a preexisting situation of danger does not
     create or increase the victim’s risk of harm.” Id. (citing Bukowski
     v. City of Akron, 326 F.3d 702, 709 (6th Cir. 2003)).

        Plaintiff’s Third Cause of Action is DISMISSED with prejudice
     as to all Defendants.

     B.    Constitutional Claims Against Brunett

        The elements of a § 1983 claim are: (1) violation of rights
     protected by the Constitution or created by federal statute,
     (2) proximately caused (3) by conduct of a “person” (4) acting
     “under color of state law.” Crumpton v. Gates, 947 F.2d 1418,
     1420 (9th Cir. 1991).

        In its prior dismissal of Plaintiff’s constitutional claims against
     Brunett, the Court looked to Kawaoka v. City of Arroyo Grande,
     17 F.3d 1227 (9th Cir. 1994), cert. denied, 513 U.S. 870, and
     Jeffries v. Harleston, 52 F.3d 9 (2d Cir. 1995), for guidance.
     See Dkt. 38 at 8. The Court concluded that Plaintiff failed to
     sufficiently plead that Brunett’s single vote—even if
     discriminatory—was the proximate cause of any constitutional
     harm suffered by Plaintiff. Id.

        Plaintiff now pleads several additional facts: that Brunett’s
     “outspoken manner” influenced other Board members to vote to
     deny Plaintiff’s Uniform Complaint, that Brunett did not sit next
     to Plaintiff’s mother and kept her back turned to Plaintiff’s mother
     during a Board meeting, and that Brunett lives in the




                                       7
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 8 of 16 Page ID #:1203




     neighborhood and attends the same country club as two other
     Board members. SAC ¶¶ 66, 70.5

        Plaintiff’s allegations still do not demonstrate that any other
     member of the Board acted (or voted) with improper purpose.
     Stating that Brunett’s outspoken manner caused other Board
     members (who happened to live in her neighborhood or be
     members of the same country club) to vote as she did is not
     sufficient to show those members voted with discriminatory
     intent. The Court again concludes that Plaintiff has failed to
     plead that Brunett’s conduct was the proximate cause of any
     constitutional harm suffered by Plaintiff.

        More generally, Plaintiff argues that Brunett should be held
     liable under § 1983 for “ratifying” the actions of Dekok. Vicarious
     liability does not apply to suits under § 1983, although
     supervisory officials may be liable on the basis of their own acts or
     omissions. See Iqbal, 556 U.S. at 676; Starr v. Baca, 652 F.3d at
     1207. Claims that supervisors are liable under § 1983 must plead
     specific facts demonstrating that their acts or omissions caused
     deprivation of a plaintiff’s constitutional rights. See Barren v.
     Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (A “plaintiff must
     allege facts, not simply conclusions, that show that an individual



     5 In its previous Order, the Court concluded that Brunett’s alleged statement
     regarding Christmas, without any allegation that it was made in the
     presence of Plaintiff, could not on its own be the proximate cause of
     constitutional injury to Plaintiff. See Dkt. 38, at 10 n.9 (citing S.V. v. Delano
     Union Sch. Dist., No. 1:17-cv-00780, 2018 WL 400321 at *2 (E.D. Cal. Jan.
     12, 2018)). Although Plaintiff now pleads that Brunett shouted the comment
     in “a very loud, boisterous, and snarky manner,” this does not change the
     Court’s analysis that a comment made outside the presence of Plaintiff is not
     itself a proximate cause of constitutional injury to Plaintiff.




                                             8
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 9 of 16 Page ID #:1204




     was personally involved in the deprivation of his civil rights.”
     (emphasis added)).

        Plaintiff asserts that “Defendant BRUNETT was employed by,
     and an agent of, MUSD in a managerial position and Defendant
     BRUNETT regularly exercised control over Defendant DEKOK's
     working conditions.” SAC ¶ 11. But Plaintiff pleads no specific
     facts suggesting that Brunett had any power over Dekok himself
     or his lesson plan, or any personal involvement in the deprivation
     of Plaintiff’s constitutional rights, outside of her role as a member
     of the Board. See id. This conclusory allegation is not sufficient to
     demonstrate that Brunett’s own acts or omissions led to the
     deprivation of Plaintiff’s constitutional rights.

        For the reasons discussed above, because the Board acts by
     majority vote, see Cal. Educ. Code § 35164, any act or omission by
     Brunett in that capacity could not itself cause constitutional harm
     to Plaintiff. Plaintiff’s First and Second Causes of Action against
     Brunett are DISMISSED with leave to amend.6

     C.      Dekok - Qualified Immunity

        Dekok moves for qualified immunity on Plaintiff’s Second
     Cause of Action under the Equal Protection Clause, which alleges
     that Dekok’s October 24 lesson purposefully discriminated against
     Islam. SAC ¶ 264.

         Qualified immunity is more than a mere defense at trial; it is
     an entitlement not to stand trial or face the other burdens of
     litigation. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Because
     the benefit of immunity is effectively lost if the case erroneously
     goes to trial, the Supreme Court repeatedly has stressed the
     importance of resolving immunity questions at the earliest


     6   Brunett’s Motion to strike is DENIED as moot.



                                            9
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 10 of 16 Page ID #:1205




      possible stage of the litigation. Saucier v. Katz, 533 U.S. 194,
      200-01 (2001) overruled in part by Pearson v. Callahan, 555 U.S.
      223 (2009). To determine if a defendant is entitled to qualified
      immunity, the Court must ask “two questions: (1) whether, taking
      the facts in the light most favorable to the nonmoving party, the
      government official’s conduct violated a constitutional right, and
      (2) whether the right was clearly established at the time of the
      alleged misconduct.” C.F. ex rel. Farnan v. Capistrano Unified
      Sch. Dist., 654 F.3d 975, 986 (9th Cir. 2011) (citing Saucier, 533
      U.S. at 200-01). A court may address the second question first,
      particularly where “it is plain that a constitutional right is not
      clearly established but far from obvious whether in fact there is
      such a right.” Pearson, 555 U.S. at 237.

          For a constitutional right to be “clearly established,” its
      “contours [must be] sufficiently definite that any reasonable
      official in the defendant’s shoes would have understood that he
      was violating it.” Plumhoff v. Rickard, 572 U.S. 765, 778-79
      (2014) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
      Although Supreme Court “caselaw does not require a case directly
      on point for a right to be clearly established, existing precedent
      must have placed the statutory or constitutional question beyond
      debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting
      White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam)). “The
      ‘clearly established’ standard also requires that the legal principle
      clearly prohibit the [defendant’s] conduct in the particular
      circumstances before him. The rule’s contours must be so well
      defined that it is clear” to a reasonable person in defendant’s
      position “that his conduct was unlawful in the situation he
      confronted.” District of Columbia v. Wesby, 138 S. Ct. 577, 590
      (2018). “It is not enough that the rule is suggested by then-
      existing precedent.” Id. “In other words, immunity protects all
      but the plainly incompetent or those who knowingly violate the
      law.” Kisela, 138 S.Ct. at 1152 (quoting White, 137 S. Ct. at 551).


                                       10
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 11 of 16 Page ID #:1206




      “So long as existing caselaw ‘did not preclude’ an official from
      reasonably believing that his or her conduct was lawful, the
      official has a right to qualified immunity.” Kramer v. Cullinan,
      878 F.3d 1156, 1163 (9th Cir. 2018) (citing Lane v. Franks, 573
      U.S. 228, 243 (2014)). “To evaluate whether a particular question
      is beyond debate, a court looks for ‘cases of controlling authority in
      [the plaintiff’s] jurisdiction at the time’ or ‘a consensus of cases of
      persuasive authority such that a reasonable officer could not have
      believed that his actions were lawful.’” Id. (citing Wilson v. Layne,
      526 U.S. 603, 617 (1999)). The plaintiff bears the burden of
      proving that his allegedly violated rights were clearly established.
      Alston v. Read, 663 F.3d 1094, 1098 (9th Cir. 2011).

         The Court begins with the second question—whether the right
      was clearly established. The right must be defined precisely.
      Merely stating that the Equal Protection Clause is violated if
      school officials discriminate in education is not sufficient. See
      C.F., 654 F.3d at 986-87.

         To deny Dekok qualified immunity this Court would be
      required to find existing precedent that renders the constitutional
      question beyond debate. Kisela, 138 S. Ct. at 1152. The Court
      has found none. In his qualified immunity analysis, Plaintiff cites
      only two cases, which he erroneously contends clearly established
      the law at the appropriate level of specificity here and denied
      qualified immunity.7 The first concerned whether a plaintiff had
      stated a claim against a school district for the conduct of a teacher
      who used a racial epithet as part of a classroom lecture. Doe v.
      L.A. Unified Sch. Dist., No. 2:16-cv-00305-CAS (JEMx), 2016 U.S.
      Dist. LEXIS 66291, at *16-21 (C.D. Cal. May 16, 2016). The case


      7Dekok’s motion to dismiss is based entirely on qualified immunity, but
      Plaintiff offers only an extremely short discussion on the issue of qualified
      immunity under the Equal Protection Clause.



                                             11
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 12 of 16 Page ID #:1207




      did not address whether the teacher was entitled to qualified
      immunity, or even whether the plaintiff stated a claim specifically
      against the teacher. Id. Plaintiff also cites to Mansourian v.
      Board of Regents of the University of California at Davis, 757 F.
      Supp. 2d 1030 (E.D. Cal. 2010), but it concerned a different
      right—the right to be free from purposeful discrimination by state
      actors on the basis of gender through exclusion in a wrestling
      program.

         Plaintiff fails to meet his burden to show that at the time of
      Dekok’s lecture there was a clearly established right under the
      Equal Protection Clause that prohibited the use of content in the
      classroom that discriminated against a particular religion. 8 He
      fails to present controlling precedent—or otherwise demonstrate
      that there is a consensus of persuasive authority—that would have
      put Dekok on notice that he was violating the Equal Protection
      Clause when he gave his lecture. Kramer, 878 F.3d at 1163
      (requiring either cases of controlling authority or a “consensus of
      cases of persuasive authority”).

        Dekok is entitled to qualified immunity. Plaintiff’s Second
      Cause of Action against Dekok is DISMISSED without leave to
      amend.9

      D.      Bluestein – Qualified Immunity

        Bluestein moves for qualified immunity on Plaintiff’s First and
      Second Causes of Action.


      8The Court notes this analysis does not consider whether such a right exists,
      only whether it is clearly established. Nor does this analysis consider
      whether the law is clearly established as to Dekok under the Establishment
      Clause, as Dekok does not assert a right to qualified immunity as to
      Plaintiff’s First Cause of Action.
      9   Dekok’s motion to strike is DENIED as moot.



                                            12
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 13 of 16 Page ID #:1208




            1.   Establishment Clause (First Cause of Action)

         Plaintiff advances three theories of liability under the
      Establishment Clause: (1) that the primary effect of Bluestein’s
      actions inhibited Plaintiff’s religious faith under Lemon v.
      Kurtzman, 403 U.S. 602, 612-13 (1971), (2) that Bluestein’s
      actions met the coercion test under Lee v. Weisman, 505 U.S. 577
      (1992), and (3) that Bluestein failed to remedy an ongoing
      Establishment Clause violation.

         Plaintiff does not allege that Bluestein pre-approved the
      contents of Dekok’s October 24 lesson, or that he participated
      directly or indirectly in the lesson. Plaintiff does not plead facts
      suggesting that Bluestein directly endorsed any religious faith.
      The allegations all concern Bluestein’s allegedly insufficient
      response to the incident.

         The Court again begins with the second question of the
      qualified immunity analysis—whether the right was clearly
      established. Plaintiff cites four cases, none of which clearly and
      precisely establishes the rights he claims were violated: Trunk v.
      City of San Diego, 629 F.3d 1099, 1109 (9th Cir. 2011) (applying
      the Lemon primary effect analysis to a memorial in the shape of a
      Latin cross); Am. Family Ass’n v. City & County of San Francisco,
      277 F.3d 1114, 1122 (9th Cir. 2002) (applying the Lemon primary
      effect analysis to a city council resolution); Brown v. Woodland
      Joint Unified Sch. Dist., 27 F.3d 1373, 1383 (9th Cir. 1994)
      (finding that teaching elementary school students about
      witchcraft, including by having students pretend they were
      witches and create poetic chants, did not have the primary effect
      of endorsing or inhibiting religion, and did not violate the
      Establishment Clause); and Caldwell v. Roseville Joint Union
      High Sch. Dist., No. Civ. S-05-0061 FCD JFM (E.D. Cal. Oct. 25,
      2005) (concluding that a parent who sought to add material
      questioning the theory of evolution into a science program but was


                                        13
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 14 of 16 Page ID #:1209




      prevented from doing so through various school channels stated a
      claim under the Establishment Clause).

         Plaintiff fails to show the law clearly established at the
      appropriate level of specificity that Bluestein’s actions violated the
      Establishment Clause such that Bluestein could not reasonably
      believe his conduct was lawful. See Kramer, 878 F.3d at 116.

        Bluestein is entitled to qualified immunity. Plaintiff’s First
      Cause of Action against Bluestein is DISMISSED without leave to
      amend.

            2.    Equal Protection Claim for Religious
                  Discrimination

         Plaintiff alleges that the following actions by Bluestein
      demonstrate deliberate indifference to Plaintiff’s rights under the
      Equal Protection Clause 10: Plaintiff was required (pursuant to an
      agreement with Plaintiff’s parents) to spend two hours a day in
      the library rather than attending Dekok’s classes, SAC ¶ 52,
      Bluestein asked Plaintiff to return to his literature class with
      Dekok, id. ¶¶ 53, 55, and Bluestein failed to place Dekok on
      administrative leave during the school’s investigation, id. ¶ 50.
      Dkt. 52 at 14-15.

         The Court again begins with the second question of the
      qualified immunity analysis—whether the right was clearly
      established.

         Plaintiff cites only a single case for the proposition that the
      “law was clear that deliberate indifference may be found if a


      10Plaintiff’s Complaint states that Brunett exhibited deliberate indifference
      with regard to Plaintiff’s rights under the First Amendment, even though the
      cause of action is brought under the Equal Protection Clause. See SAC
      ¶ 196.



                                           14
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 15 of 16 Page ID #:1210




      school principal responds (or fails to respond) to known
      discrimination in a manner clearly unreasonable.” Dkt. 52 (citing
      Mansourian, 757 F. Supp. 2d at 1046. But this does not place the
      constitutional question beyond debate. Mansourian concerned the
      right to be free of purposeful discrimination by state actors on the
      basis of gender through their exclusion in a wrestling program.

         Plaintiff fails to show that there was clearly established
      statutory law or caselaw suggesting that Bluestein’s actions (i.e.,
      his choice not to place Dekok on leave and his agreement that
      Plaintiff would be allowed to go to the library rather than class)
      would violate the Equal Protection Clause and would therefore
      have precluded Bluestein from reasonably believing his conduct
      was lawful. See Kramer, 878 F.3d at 116.

        Bluestein is entitled to qualified immunity on Plaintiff’s Second
      Cause of Action. Plaintiff’s Second Cause of Action against
      Bluestein is DISMISSED without leave to amend.11

                                    IV. Conclusion

         Plaintiff’s Third Cause of Action is DISMISSED without leave
      to amend. Plaintiff’s First and Second Causes of Action against
      Brunett are DISMISSED with leave to amend. Plaintiff’s First
      and Second Causes of Action against Bluestein and Plaintiff’s
      Second Cause of Action against Dekok are DISMISSED without
      leave to amend. An amended complaint may be filed and served
      no later than September 3, 2019. Failure to file by that date will
      waive the right to do so. The Court does not grant leave to add
      new defendants or new claims. Leave to add new defendants or
      new claims must be sought by a separate, properly noticed motion.




      11   Bluestein’s motion to strike is DENIED as moot.



                                             15
Case 2:18-cv-10205-DSF-DFM Document 60 Filed 08/07/19 Page 16 of 16 Page ID #:1211




         IT IS SO ORDERED.


       Date: August 7, 2019              ___________________________
                                         Dale S. Fischer
                                         United States District Judge




                                       16
